Citation Nr: 1118170	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-33 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 and from November 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

When this matter was previously before the Board in January 2008, it was remanded for further development.  

The Board also notes that the Veteran's appeal for entitlement to service connection for posttraumatic stress disorder was resolved in a December 2010 rating decision granting service connection for the claimed disability.  

The Veteran had been represented in this appeal by the Vietnam Veterans of America, but designated the National Association of Black Veterans, Inc. as his representative in March 2008.


FINDING OF FACT

The Veteran's current right shoulder disability was not present until more than one following his discharge from his second period of active service and is not etiologically related to his active service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the right shoulder during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided required VCAA notice by letter mailed in October 2004, prior to the initial adjudication of the claim.  Although the Veteran was not provided notice with respect to the disability-rating or effective-date element of the claim until July 2006, after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection is not warranted for right shoulder disability.  Consequently, no disability rating or effective date will be assigned, so the failure to provide earlier notice with respect to those elements of the claim is no more than harmless error.

In addition, the pertinent treatment records have been obtained and VA has afforded the Veteran an appropriate VA examination.  In January 2008, the Board remanded the case for the purpose of affording the VA examination.  The requested examination was performed in June 2010 and it is in compliance with the Board's remand directive.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran contends that service connection is warrant for right shoulder disability because he has had chronic right shoulder problems since injuring his right shoulder during his first period of active duty. 

Service treatment records show treatment for a right should injury during active service.  An October 1981 record shows complaints of right shoulder pain for the past 3 weeks with range of motion within normal limits.  An assessment of right shoulder strain of the deltoid and pectoral muscles was provided.  A January 1982 treatment record indicates that the Veteran complained of a previous injury to the right shoulder while doing gymnastics.  Examination revealed good range of motion in the joint and a diagnosis of muscle pain was provided.  A July 1982 record shows complaints of right shoulder pain and notes a history of dislocation, referring to the October 1981 treatment record.  

The Veteran's original claim for VA compensation benefits was filed in September 1995.  He did not claim entitlement to service connection for right shoulder disability at that time or until August 2004.

The post-service medical evidence for the period prior July 2009 is negative for evidence of a right shoulder disability.  A July 2009 VA treatment record indicates that the Veteran reported 36 hours of neck pain after playing with his daughter.  Examination showed full range of motion in the right shoulder but there were tension and tenderness around the cervical portion of the right trapezius muscle.  Subsequent VA treatment records dated from 2009 to 2010 indicate normal range of motion of the right shoulder.

The Veteran was afforded a VA examination of the right shoulder in June 2010.  In addition to examining the Veteran, the examiner reviewed the Veteran's claims folders.  The Veteran reported injuring his shoulder in 1981 when he attempted to perform a backwards somersault.  He stated that he had had mild limitation of motion and an inability to throw forcefully since the in-service injury.  The examiner diagnosed osteoarthritis of the right shoulder and possible impingement syndrome.  The examiner opined that the Veteran's right shoulder disability was less likely than not caused by or a result of an injury or occurrence while on active duty.  The examiner noted that while the military medical records mentioned his complaint of right shoulder pain associated with exercise, no treatment was given and no private medical diagnosis or evaluation was produced regarding the right should condition.  Thus, it was not possible for the examiner to determine if the right shoulder disability was a new or old injury.

The Board notes that the Veteran has asserted that has had had continuous right shoulder symptoms since injuring the shoulder in service.  The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

While the Veteran is competent to allege that he has had chronic right shoulder problems since injuring his shoulder in service, the Board has not found his statements concerning a continuity of symptomatology to be credible.  In this regard, the Board notes that no pertinent complaints or abnormal findings were recorded during the Veteran's second period of active service, the Veteran did not claim entitlement to service connection for right shoulder disability when he filed his original claim for VA compensation benefits in 1995 or until more than 30 years after his first period of active service ended, and there is no post-service medical evidence of any pertinent complaint or abnormal finding until almost 30 years after the Veteran's treatment in service for right shoulder complaints.  

The Board also notes that there is no corroborating evidence of a continuity of symptomatology or medical evidence linking the Veteran's current right shoulder disability to service.  The only medical evidence addressing whether the Veteran's right shoulder disability is related to service is the report of the June 2010 VA examination which reflects the examiner's opinion that it is less likely than not that the Veteran's current right shoulder disability is related to his active service.  The Board has found this opinion to be very probative because it is based upon an examination of the Veteran and his pertinent history and is consistent with what is otherwise shown by the medical evidence and with the Board's determination that there is no credible evidence of a continuity of the right shoulder symptomatology present during the Veteran's first period of active duty. 


Moreover, although the Veteran might sincerely believe that his current right shoulder disability is related to service, as a layperson, he is not capable of opining in regard to a medical diagnosis or medical causation.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Thus, while the Veteran can state that he had right shoulder pain in service, whether his currently diagnosed right shoulder osteoarthritis with possible impingement syndrome is related to the complaints of right shoulder pain during service or is otherwise etiologically related to service is a medical question.  As discussed above, the medical evidence addressing this question is against the claim.

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


